(Por la corte, a propuesta del
Juez Presidente Señor del Toro.)
A la moción del fiscal solicitando la desestimación del re-curso — cuya transcripción quedó debidamente radicada en esta corte el 6 de marzo último — por no haberse presentado dentro del término reglamentario el alegato del apelante, ha-biéndose presentado dicho alegato antes de la vista -de la mo-ción y habiéndose alegado por escrito y bajo juramento razo-nes que tienden a justificar la dilación de algunos días en el archivo del mismo y el propósito de proseguir la apelación: no ha lugar.